IN THE SUPREME COURT OF IOWA
                               No. 18–1623

         Submitted November 17, 2020—Filed January 29, 2021


STATE OF IOWA,

      Appellee,

vs.

ANTHONY ERNST,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Dubuque County, Michael J.

Shubatt, Judge.



      State seeks further review from court of appeals’ reversal of the

defendant’s conviction for attempted burglary. DECISION OF COURT OF

APPEALS VACATED; JUDGMENT OF CONVICTION AFFIRMED.



      Oxley, J., delivered the opinion of the court, in which all justices

joined. Appel, J., filed a special concurrence.



      Martha J. Lucey, State Appellate Defender, and Bradley M. Bender

(argued), Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Louis S. Sloven (argued),
Assistant Attorney General, C.J. May III, County Attorney, and Brigit M.

Barnes and Ry Allen Meyer, Assistant County Attorneys, for appellee.
                                      2

OXLEY, Justice.

      We have long recognized that specific intent crimes are seldom

proved by direct evidence of the defendant’s intent, leaving the State to

rely on inferences to be drawn from the surrounding circumstances to

convince a jury beyond a reasonable doubt that the defendant had a

sufficiently culpable mental state to support a conviction. In this case, the

defendant convinced the court of appeals that his conviction could not be

supported on the theory that the jury improperly stacked inferences on

top of other inferences to find he attempted to burglarize a garage with the
intent to commit a theft. We disagree and conclude the State’s evidence—

and all reasonable inferences from that evidence—was sufficient to

support the defendant’s conviction.

      I. Factual Background and Proceedings.

      Anthony Ernst’s parole officer lives on a dead-end gravel road in

rural Cascade with her husband. The parole officer’s husband discovered

the service door to their garage had been pried open while they were at

work on August 21, 2017. The door was closed and locked when they left,

but the door was ajar with the knob still locked when he returned home.

The weather stripping around the door was damaged with what looked like

pry marks near the handle and near the bottom of the door. Nothing was

missing from the garage, and there was no indication anyone had entered

the house through the locked interior door. The parole officer contacted

police about the break-in, and an investigation followed.

      Video footage from a business at the top of the dead end road showed

only one vehicle drove down the road toward the parole officer’s house that

day that was unaccounted for by local traffic, which passed the business
at 10:31 a.m. and returned approximately thirteen minutes later. Further

investigation led to Ernst based on his ownership of a white police model
                                     3

Crown Victoria, the same type of car observed in the footage. The parole

officer identified the vehicle from the video footage as belonging to Ernst

based on the distinct pattern of chipped paint on the car.

      Ernst was subsequently arrested and charged with burglary in the

third degree with intent to commit assault and intent to commit theft. At

the close of the State’s evidence at trial, Ernst moved for a judgment of

acquittal. The district court granted the motion in part, concluding the

State failed to present sufficient evidence for a jury to find he intended to

commit an assault, but it did present sufficient evidence for the jury to
find he intended to commit a theft. Ernst proceeded to trial on the theft

version of burglary.

      The jury returned a guilty verdict on the lesser included attempted

burglary charge. The district court entered judgment against Ernst and

sentenced him to the maximum two-year sentence.            Ernst appealed,

challenging the sufficiency of the evidence. The court of appeals reversed

Ernst’s conviction, concluding the State’s only direct evidence showed

Ernst in the area but the remaining circumstantial evidence was too

speculative to support his conviction because it “require[d] a stacking of

inferences: first the inference [Ernst] forced entry to the garage, then the

inference he did so with intent to commit theft.” The State applied for, and

we granted, further review to address the court of appeals’ conclusion that

stacked inferences could not support Ernst’s conviction.

      II. Analysis.

      To prove Ernst was guilty of attempted burglary, the jury

instructions required the State to prove he (1) attempted to enter the

garage, (2) which was an occupied structure, (3) without permission or
authority (4) with the specific intent to commit theft. On appeal, Ernst

contends the State failed to present sufficient evidence to establish the
                                     4

first and fourth elements. Alternatively, he argues he is entitled to a new

trial because the weight of the evidence preponderates against his

conviction. Finally, Ernst claims his trial counsel was ineffective for not

challenging the admission of cell phone records and related testimony at

trial. We address each contention in turn.

      A. Sufficiency of the Evidence. “We review the sufficiency of the

evidence for correction of errors at law.” State v. Kelso-Christy, 911 N.W.2d

663, 666 (Iowa 2018). We consider all evidence, not just the evidence

supporting the conviction, and view the evidence in the light most
favorable to the State, “including legitimate inferences and presumptions

that may fairly and reasonably be deduced from the record evidence.”

State v. Tipton, 897 N.W.2d 653, 692 (Iowa 2017) (quoting State v.

Williams, 695 N.W.2d 23, 27 (Iowa 2005)).

      In evaluating the sufficiency of the evidence, we consider whether

“the finding of guilt is supported by substantial evidence in the record.”

Kelso-Christy, 911 N.W.2d at 666 (quoting State v. Meyers, 799 N.W.2d

132, 138 (Iowa 2011)). Substantial evidence “means a person may not be

convicted based upon mere suspicion or conjecture.” Tipton, 897 N.W.2d

at 692. “Substantial evidence exists when the evidence ‘would convince a

rational fact finder the defendant is guilty beyond a reasonable doubt.’ ”

Kelso-Christy, 911 N.W.2d at 666 (quoting Meyers, 799 N.W.2d at 138).

      Ernst contends the State failed to prove: (1) anyone attempted to

enter the garage, (2) if someone attempted to enter the garage, that person

was Ernst, and (3) if Ernst did enter the garage, he did so with the specific

intent to commit theft.     We conclude the State presented sufficient

evidence to support Ernst’s conviction.
      With respect to establishing Ernst as the perpetrator of the

attempted burglary, the State presented evidence that Ernst was off work
                                     5

on August 21 to attend a child support hearing in the afternoon. Footage

from a traffic camera located one block from Ernst’s Dubuque home

showed Ernst left home around 8:45 a.m. and returned around 12:28 p.m.

Other city traffic cameras showed Ernst coming into Dubuque at 12:20

p.m. on Highway 151. A vehicle matching Ernst’s vehicle, including its

distinctive chipped paint pattern, was seen on video surveillance of a

business near the crime scene driving down the dead-end road toward the

parole officer’s house at 10:31 a.m. and driving back thirteen minutes

later. It was the only unaccounted vehicle on the dead-end road that day.
Ernst’s probation officer identified the car from the video surveillance as

belonging to Ernst. The video also revealed a driver wearing a brightly

colored sleeveless shirt, similar to the shirt Ernst was seen wearing later

that day at his child support hearing.

      “While opportunity to commit a crime or mere presence at the scene

ordinarily is not a sufficient corroborative circumstance from which to

infer guilt,” substantial evidence of guilt can exist when presence is

considered with other evidence. State v. Schrier, 300 N.W.2d 305, 309

(Iowa 1981). Significant evidence in addition to Ernst’s presence in the

area supports his conviction. The State presented evidence that someone

had pried open the service door, contrary to Ernst’s argument that the

wind or an animal caused the door to be opened. That evidence included

testimony from both homeowners that the door was closed and locked

when they left that morning, evidence of pry marks they testified were not

previously on the weather stripping and doorframe, and evidence that the

door handle was still locked although the door was ajar when the husband

arrived home. Investigator Grant testified at trial, unchallenged, there had
been a forced entry.
                                        6

      From the direct evidence that Ernst was driving the only

unaccounted-for vehicle on the road that day, coupled with the

circumstantial evidence that someone had pried open the service door, the

jury could have reasonably inferred that Ernst was the one who pried open

the door. This evidence provides substantial evidence to support the first

three elements of the burglary charge—that Ernst entered the garage1

without authorization.

      The State was also required to prove Ernst entered the garage with

the specific intent to commit theft. “Specific intent is seldom capable of
direct proof.”    State v. Walker, 574 N.W.2d 280, 289 (Iowa 1998).

Therefore, specific intent will often “be shown by circumstantial evidence

and the reasonable inferences drawn from that evidence.” Id.

      We first note that intent to commit theft can “reasonably be inferred

from the evidence of surreptitious entry and other circumstances.” State

v. Sangster, 299 N.W.2d 661, 663 (Iowa 1980); see also State v. Oetken,

613 N.W.2d 679, 686 (Iowa 2000) (en banc) (“An intent to commit theft

may be inferred from an actual breaking and entering of a building which

contains things of value.”); State v. Erving, 346 N.W.2d 833, 836 (Iowa

1984) (“[E]xperience teaches that, in the great majority of cases of unlawful

breaking and entering, the act [done is] with intent to steal.” (quoting State

v. Allnutt, 261 Iowa 897, 906, 156 N.W.2d 266, 271 (1968), overruled on

other grounds by State v. Gorham, 206 N.W.2d 908 (Iowa 1973) (en banc)));

State v. Woodruff, 208 Iowa 236, 240, 225 N.W. 254, 255 (1929) (“People

are not accustomed, in the nighttime, to enter the homes of others, when

asleep, with innocent purposes. The usual object is theft, and this is the

inference ordinarily to be drawn, in the absence of explanation, from

      1Ernst   conceded the garage was an “occupied structure,” the second element
under the jury instructions.
                                     7

breaking and entering at night, accompanied by flight upon discovery,

even though nothing has been taken.”). In State v. Erving, we found the

intent element satisfied from evidence the defendant removed a glass panel

from a locked and closed pharmacy area and testimony by the pharmacist

that “removal of the glass panel would greatly facilitate entry into the

pharmacy and access to the various controlled substances stored there.”

346 N.W.2d at 835.

      The jury’s finding Ernst intended to commit a theft is supported by

substantial evidence. The State presented evidence that Ernst was in the
area of the garage between 10:31 a.m. and 10:44 a.m., a time he had

reason to know both homeowners would not be home. Ernst was aware

of his parole officer’s work schedule, and Ernst’s boss testified the parole

officer’s husband worked for a construction company that was often on

the same worksite as Ernst. Ernst’s sister testified she and Ernst had

previously located the parole officer’s address from incident reports

obtained from the City of Dubuque’s website. This additional evidence—

that Ernst knew his parole officer’s address and knew she and her

husband would likely be away from home in the midmorning hours—

provides sufficient additional circumstances to support the inference that

Ernst broke into the garage with the intent to take something.           See

Commonwealth v. Madison, 397 A.2d 818, 824 (Pa. Super. 1979) (“Another

factor [indicating intent to commit theft] may be whether the evidence

indicates that the defendant thought the building was unoccupied at the

time of the entry.”).

      Additionally, “[a] false story told by a defendant to explain or deny a

material fact against him is by itself an indication of guilt and . . . is
relevant to show that the defendant fabricated evidence to aid his defense.”

State v. Cox, 500 N.W.2d 23, 25 (Iowa 1993).         Ernst denied he was
                                    8

anywhere near Cascade despite the video footage of a car identified as

Ernst’s being driven down the dead-end road toward his parole officer’s

house. Instead, he presented his sister and his mother as alibi witnesses,

both of whom testified Ernst had visited first his sister in Bernard, Iowa,

and then his mother in Epworth, Iowa, on the morning of August 21.

However, his sister admitted she failed to tell Investigator Grant this

information when he interviewed her.       Similarly, Ernst’s mother was

confused about the timing of Ernst’s visit, and her testimony that Ernst

drove her into Dubuque to run errands and then dropped her off was
inconsistent with traffic camera footage showing Ernst entered Dubuque

on Highway 151 at 12:20 p.m. and returned alone to his home in Dubuque

at 12:28 p.m. The jury was free to disbelieve both witnesses’ testimony,

leaving them to conclude Ernst offered a false story of his whereabouts the

morning of August 21.

      Although Ernst was convicted of only attempted burglary because

nothing was taken from the garage, the lack of a completed burglary does

not negate the intent element of Ernst’s conviction. See State v. Morelock,

164 N.W.2d 819, 822 (Iowa 1969) (holding failure to complete a breaking

and entry does not prevent jury from finding an unlawful intent); Allnutt,

261 Iowa at 905–06, 156 N.W.2d at 271 (noting intent to steal was not

negated merely because nothing was stolen). As it turned out, the garage

was immaculate, with no tools or small items for Ernst to take.

Additionally, the parole officer’s husband’s personal truck was in the

garage, which could have caused Ernst to believe someone was home and

to flee when he saw it. Further, the State was not required to refute every

possible inference from the evidence. See State v. Bentley, 757 N.W.2d
257, 262–63 (Iowa 2008) (holding the State does not have the “onerous

burden” of disproving hypotheses favorable to the defendant).
                                     9

      Ernst contends his conviction is not supported by substantial

evidence because the State’s case relied on circumstantial evidence and

that circumstantial evidence must be “wholly inconsistent with any

rational hypothesis of his innocence,” citing State v. Schurman, 205

N.W.2d 732, 734 (Iowa 1973), overruled by State v. O’Connell, 275 N.W.2d

197 (Iowa 1979) (en banc), and State v. Truesdell, 679 N.W.2d 611, 618–

19 (Iowa 2004). He also argues the jury’s verdict relied on an improper

stacking of inferences from circumstantial evidence, first that Ernst was

the one who pried open the garage service door and then that Ernst did so
with the specific intent to commit theft. See State v. Reed, 875 N.W.2d

693, 711 (Iowa 2016) (Hecht, J., concurring specially) (“[O]ur cautious

approach to the doctrine of constructive possession should not recognize

a stack of speculative inferences piled one on top of another as substantial

evidence that Reed constructively possessed the drugs beyond a

reasonable doubt.”). Ernst misconstrues our jurisprudence concerning

circumstantial evidence.

      We readily reject Ernst’s reliance on Schurman. We eliminated the

distinction between direct and circumstantial evidence over forty years ago

in State v. O’Connell, 275 N.W.2d at 204–05, decided after Schurman.

Previously, a conviction supported solely by circumstantial evidence could

stand only if the facts proved were not only “consistent with the guilt of

the accused, but they must [have] also be[en] inconsistent with any

rational theory of his innocence.” O’Connell, 275 N.W.2d at 204 (quoting

Iowa State Bar Ass’n, Uniform Instruction 501.13).        Recognizing this

requirement was based on an “outmoded generality,” we joined the growing

number of federal and state courts that treat direct and circumstantial
evidence as equally probative. Id. at 204–05 (collecting cases, including

Holland v. United States, 348 U.S. 121, 140, 75 S. Ct. 127, 138 (1954) (“If
                                       10

the jury is convinced beyond a reasonable doubt, we can require no

more.”)). Indeed, that “[d]irect and circumstantial evidence are equally

probative” is now one of the propositions our appellate rules “deem[] so

well established that authorities need not be cited” to support it. Iowa R.

App. P. 6.904(3)(p). Thus, contrary to Ernst’s arguments, the State need

not discredit every other potential theory to be drawn from circumstantial

evidence. See Bentley, 757 N.W.2d at 263 (“While the absence of direct

evidence that Bentley abducted J.G. from her house means the

prosecution cannot affirmatively disprove the hypothesis that someone
other than Bentley removed J.G. to the trailer, the State is not tasked with

such an onerous burden.”).

      The same is true when a jury makes inferences from the evidence

presented at trial. Proof of specific intent is “seldom susceptible to proof

by direct evidence.”      State v. Finnel, 515 N.W.2d 41, 42 (Iowa 1994)

(quoting State v. Olson, 373 N.W.2d 135, 136 (Iowa 1985)). Rather, proof

of intent usually depends on “circumstantial evidence and inferences

drawn from such evidence.”       Id.   “The requirement of proof beyond a

reasonable doubt is satisfied if it is more likely than not that the inference

of intent is true.” Id.

      While other conflicting scenarios can be postulated, a court
      “faced with a record of historical facts that supports
      conflicting inferences must presume—even if it does not
      affirmatively appear in the record—that the trier of fact
      resolved any such conflicts in favor of the prosecution, and
      must defer to that resolution.”

Bentley, 757 N.W.2d at 263 (quoting Jackson v. Virginia, 443 U.S. 307,

326, 99 S. Ct. 2781, 2793 (1979)).

      We also reject Ernst’s reliance on Truesdell to argue that evidence
susceptible to more than one inference is merely speculative and cannot

support a conviction. Truesdell was convicted of possession of a precursor
                                       11

with intent to manufacture a controlled substance, methamphetamine,

after he purchased seventy boxes of cold relief medication containing

pseudoephedrine. See Truesdell, 679 N.W.2d at 614. We held the evidence

was insufficient to support an inference that the defendant possessed the

cold    medication       with   the    requisite    intent    to   manufacture

methamphetamine—as opposed to merely providing pseudoephedrine to

allow someone else to manufacture methamphetamine. Id. at 618–19. In

reversing Truesdell’s conviction for lack of sufficient evidence to support

the intent-to-manufacture element, we stated that “when two reasonable
inferences can be drawn from a piece of evidence, we believe such evidence

only gives rise to a suspicion, and, without additional evidence, is

insufficient to support guilt.” Id. Ernst argues this means the State must

disprove   all   other    reasonable   inferences    before   inferences   from

circumstantial evidence may be used to prove an element of an offense.

       Ernst reads too much into this isolated sentence. In Truesdell, the

State offered a single piece of evidence—possession of a large amount of

pseudoephedrine—from which a jury could reasonably infer either that the

defendant intended to manufacture methamphetamine or that he intended

only to supply the precursor for another to use in manufacturing

methamphetamine. In State v. Keeton, we distinguished Truesdell as “a

case where proof of intent depends upon a single piece of evidence from

which two reasonable inferences could be drawn.” 710 N.W.2d 531, 535

(Iowa 2006) (explaining Keeton was “not [such] a case”). In Keeton, the

defendant’s conviction for robbery with intent to commit assault was

supported by the collective evidence, including surveillance video showing

the defendant’s actions when a store clerk attempted to block the door and
the clerk’s testimony that she felt there was “no way” she could stop him

from leaving. Id. at 534–35. While the evidence was also consistent with
                                       12

defendant’s testimony he never intended to assault the clerk and was

merely trying to flee the store following the robbery,

      [t]he success of [the defendant]’s claim at trial hinged on the
      facts as viewed by the fact-finder, and it is not for us to
      interfere with the finding made when supported by
      substantial evidence, even though the evidence may have also
      supported a finding favorable to the defendant.

Id. at 535.

      Likewise, this is not a case where inferences to establish each of the

contested elements of Ernst’s conviction are dependent “upon a single

piece of evidence from which two reasonable inferences could be drawn.”

Id. Truesdell does not change our analysis.

      Finally, we reject Ernst’s argument that his conviction was premised

on an improper stacking of inferences. The rule “that a conviction cannot

be sustained if obtained by ‘piling inference on inference[,]’ . . . is oft cited,

[but] it begs ready definition.” United States v. Summers, 414 F.3d 1287,

1294 (10th Cir. 2005) (footnote omitted) (citation omitted) (quoting United

States v. Dunmire, 403 F.3d 722, 724 (10th Cir. 2005)). An example of

inference stacking was recently addressed by the Colorado Supreme Court

in People v. Donald, where the defendant was charged with violating bail

bond conditions that precluded him from leaving the state without
permission.    461 P.3d 4, 5–6 (Colo. 2020) (en banc).            To prove the

defendant had actual knowledge of the bond conditions, the state

presented evidence about the “jail’s regular practice of having prisoners

sign bond paperwork before they are released,” which supported the

inference that the defendant in that case had in fact signed the bond

paperwork. Id. at 6. However, the state offered no additional evidence

that the defendant read the bail conditions, even if he did sign the
paperwork. Id. Rather,
                                     13
       to find that Donald had actual knowledge of the conditions,
       the jury would have had to make inferences (e.g., that Donald
       was afforded the opportunity to read the bond paperwork and
       did so either when he signed it or thereafter) that rested on
       another inference (i.e., that Donald had signed the bond
       paperwork consistent with the jail’s routine practice).

Id. at 7.

       The Colorado Supreme Court concluded a strict prohibition against

inference stacking was inconsistent with its previous adoption of the

substantial evidence test, which treated circumstantial evidence as equally

probative as direct evidence.      Id. at 8–9.   The court explained “the

inference-upon-inference prohibition was premised on now-outdated law

requiring the prosecution to exclude every reasonable hypothesis other

than guilt in cases premised solely on circumstantial evidence.” Id. at 9.

Instead, the court adopted the reasoning of those courts that

       have concluded that although inference stacking is not
       absolutely prohibited, the reliance on stacked inferences is
       pertinent to the analysis of a sufficiency of the evidence claim
       because a chain of inferences can become so attenuated that
       reliance on it to sustain a conviction would be unreasonable
       and would amount to speculation.

Id. (collecting cases).

       Juries must necessarily make inferences when finding facts based

on circumstantial evidence. Cf. Southworth v. Commonwealth, 435 S.W.3d

32, 46 (Ky. 2014) (“[T]he modern trend is to abandon rules limiting the use

of circumstantial evidence, including an inference upon an inference.”)

(emphasis omitted) (quoting Eyal Zamir et al., Seeing is Believing: The Anti-

Inference Bias, 89 Ind. L.J. 195, 199 (2014)). We agree with the Colorado

Supreme Court that a strict prohibition against stacking inferences to be

drawn from circumstantial evidence is inconsistent with our current

formulation of substantial evidence. See Donald, 461 P.3d at 9; see also
United States v. Shahane, 517 F.2d 1173, 1178 (8th Cir. 1975) (“It is too
                                     14

much to say, however, that an inference is necessarily invalid or

impermissible because it is based on a fact established in whole or in part

by a preceding inference.”). The relevant inquiry is not whether a fact

finding is based on an inference drawn from another inference. Rather,

the relevant inquiry is whether a fact finding is a legitimate inference “that

may fairly and reasonably be deduced from the record evidence.” Tipton,

897 N.W.2d at 692 (quoting Williams, 695 N.W.2d at 27). Allowing a jury

to rely on stacked inferences becomes problematic only when a jury’s

ultimate fact finding is based on speculation rather than on evidence in
the record. See Summers, 414 F.3d at 1295 (“[T]he chance of error or

speculation increases in proportion to the width of the gap between

underlying fact and ultimate conclusion where the gap is bridged by a

succession of inferences, each based upon the preceding one.” (quoting

Shahane, 517 F.2d at 1178)); see also Walls v. Jacob N. Printing Co., 618

N.W.2d 282, 286 (Iowa 2000) (en banc) (“[I]nferences can assist in

establishing a basic fact, but they cannot in and of themselves create

evidence.” (quoting In re Est. of Kerndt, 251 Iowa 963, 968, 103 N.W.2d

733, 736 (1960))).

      Thus, like the Colorado Supreme Court, we do not categorically

prohibit stacking of inferences but consider whether the inferences are

supported by such evidence as to “convince a rational fact finder the

defendant is guilty beyond a reasonable doubt.”          Kelso-Christy, 911

N.W.2d at 666 (quoting Meyers, 799 N.W.2d at 138).

      Considering all of the evidence in the light most favorable to the

jury’s verdict, including reasonable inferences to be drawn from it, we

conclude Ernst’s conviction for attempted burglary with intent to commit
theft is support by substantial evidence.
                                     15

      B. Weight of the Evidence. Alternatively, Ernst argues the district

court should have granted a new trial because the jury verdict is against

the weight of the evidence. “We generally review rulings on motions for

new trial asserting a verdict is contrary to the weight of the evidence for

an abuse of discretion.” State v. Ary, 877 N.W.2d 686, 706 (Iowa 2016).

      The State claims this argument is inconsistent with Ernst’s

sufficiency of the evidence claim. “In contrast to a motion for new trial

brought under the sufficiency-of-the-evidence standard, a motion for new

trial brought under the weight-of-the-evidence standard essentially
concedes the evidence adequately supports the jury verdict.” Id. A new

trial is appropriate under a weight-of-the-evidence challenge “only in the

extraordinary case in which the evidence preponderates heavily against

the verdict rendered.” Id.

      While the weight-of-the-evidence standard allows the district court

to make its own credibility determinations, a district court may grant a

motion for new trial based on the weight of the evidence “only if more

evidence supports the alternative verdict as opposed to the verdict

rendered.” Id. “The question for the court is . . . whether ‘a greater amount

of credible evidence’ suggests the verdict rendered was a miscarriage of

justice.” Id. (quoting State v. Ellis, 578 N.W.2d 655, 658 (Iowa 1998)).

      We agree with the State that Ernst merely repackaged his

sufficiency-of-the-evidence   challenge   into   a   weight-of-the-evidence

challenge. Similar to his argument to the district court, Ernst fails to

identify any specific evidence that preponderates so heavily in favor of

acquittal that we can say the district court abused its discretion in denying

his motion for a new trial. Ernst offered the testimony of his sister and his
mother as alibi witnesses to refute the State’s evidence showing he was in

the area of the attempted burglary. But that uncorroborated testimony
                                      16

was not so credible to require the district court to overturn the jury’s

verdict. Ernst’s sister’s trial testimony that Ernst visited her the morning

of the attempted burglary was contradicted by her failure to tell the

investigator Ernst was at her house that day when she was previously

interviewed.    Ernst’s mother’s testimony was contrary to the timing of

traffic photos showing Ernst returning to Dubuque alone around

12:20 p.m. Both witnesses’ testimony was contrary to the surveillance

video showing Ernst’s vehicle—and a person wearing clothing similar to

what Ernst wore later in the day—drive toward the location of the
attempted burglary at the time the alibi witnesses claimed Ernst was with

them.

        On this record, we cannot say the district court abused its discretion

in denying Ernst’s motion for a new trial on the basis his conviction is

against the weight of the evidence.

        C. Ineffective Assistance of Counsel. Finally, Ernst objects to the

State’s introduction of evidence related to his cell phone records. The State

elicited testimony from Investigator Grant about his use of cell tower

records to create a map indicating the cell towers Ernst’s phone pinged

when he received calls from his mother and whether the records and map

indicated Ernst was near the attempted burglary site outside Cascade, his

sister’s residence in Bernard, or his mother’s residence in Epworth. The

State also introduced phone records identifying the two calls Ernst’s

mother made to him at 11:44 a.m. and 11:48 a.m., during the time she

testified he was with her.

        Since Ernst did not object to Investigator Grant’s testimony about

cell tower data, the map he created from that data, or the cell phone
records admitted at trial, he raises his claims through the ineffective

assistance of counsel framework.           He argues his trial counsel was
                                      17

ineffective for: (1) failing to object to the admission of testimony and the

accompanying map relying on historical cell site data from a witness not

qualified as an expert and (2) failing to object to the admission of cell phone

records as hearsay not fitting an exception.

      We recently considered a similar challenge to an officer’s testimony

about the defendant’s general location based on a map created from cell

tower records, concluding that “the line between lay and expert testimony

involving historical cell site data [depends] on the underlying information

supporting the testimony.” State v. Boothby, 951 N.W.2d 859, 876, (Iowa
2020) (adopting the approach of the growing majority of jurisdictions).

Here, the State does not argue the testimony did not require an expert

witness, instead arguing only that Investigator Grant could likely meet the

expert requirements on a more fully developed record. Given the state of

the current record and the fact that the parties did not have the benefit of

our Boothby opinion, we conclude that Ernst’s ineffective assistance

claims are better left for postconviction-relief proceedings. See State v.

Harrison, 914 N.W.2d 178, 208–09 (Iowa 2018) (preserving claims for

postconviction-relief proceedings “so an adequate record of the claim can

be developed and the attorney charged with providing ineffective

assistance may have an opportunity to respond to defendant’s claims”

(quoting State v. Soboroff, 798 N.W.2d 1, 8 (Iowa 2011))).

      III. Conclusion.

      Ernst’s conviction for attempted burglary is affirmed.

      DECISION OF COURT OF APPEALS VACATED; JUDGMENT OF

CONVICTION AFFIRMED.

      All justices concur except Appel, J., who concurs specially.
                                     18

                                                    #18–1623, State v. Ernst

APPEL, Justice (concurring specially).

      The court diligently examines the evidence in a light most favorable

to the jury’s verdict. I write separately to emphasize that the approach of

the court applies with equal force in civil contexts such as tort or

employment cases. For example, the notion that specific intent is rarely

shown by direct evidence is equally true in both criminal and civil settings.

      The same may be said about the court’s approach to “stacking of

inferences.” At some point, of course, inferences become so remote or
attenuated that they simply cannot be sustained.         But it is not mere

stacking but the overall remoteness or attenuation that matters. In other

words, what might be characterized as the stacking of reasonable

inferences does not necessarily prevent a jury from reaching a verdict

based upon them.

      Although I regard this case as a close one, I agree that, as explained

by the majority, the inferences cumulatively provide sufficient evidence to

permit the jury to return the verdict it did in this case.